Citation Nr: 1744671	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-50 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction from 60 percent to 30 percent evaluation for coronary artery disease, status post myocardial infarction and stent placement, effective September 1, 2013, was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1954 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which decreased the evaluation for coronary artery disease, status post myocardial infarction and stent placement, from 60 percent to 30 percent, effective September 1, 2013.  The Veteran appealed the propriety of the rating reduction.  

After the statement of the case was issued in August 2016, additional VA treatment records were associated with the claims file.  A waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence was submitted in a September 2017 Informal Hearing Presentation.  38 C.F.R. §§ 19.37, 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the June 2013 rating decision, which reduced the Veteran's rating for coronary artery disease, status post myocardial infarction and stent placement, from 60 percent to 30 percent, the Veteran had been in receipt of the 60 percent evaluation for more than five years.

2.  The evidence available at the time of the decision demonstrated a sustained improvement in the Veteran's coronary artery disease, status post myocardial infarction and stent placement.  


CONCLUSION OF LAW

The criteria for reduction in the evaluation for coronary artery disease, status post myocardial infarction and stent placement, from 60 percent to 30 percent, effective September 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Propriety of Rating Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

This matter stems from a February 2013 rating decision, which proposed to reduce the Veteran's evaluation for coronary artery disease from 60 percent to 30 percent following the results of an October 2011 VA examination.  In a June 2013 rating decision, the RO reduced the Veteran's evaluation for coronary artery disease to 30 percent, effective September 1, 2013.  Thus, all procedural requirements were met.  The Veteran disagreed with the reduction, but did not initiate an appeal for a higher evaluation.  

At the time of the June 2013 reduction, the 60 percent evaluation for the Veteran's prostate cancer had been in effect since May 2006.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413,417-18 (1993).  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Veteran asserts that his service-connected coronary artery disease has not improved.  He said that he still took medication (Plavix and aspirin) to treat his heart, which caused side effects, including sores on his arms that bleed.  He also reported having difficulty breathing, feeling dizzy, and experiencing chest pain.  See October 2016 VA Form 9.  

The Veteran's coronary artery disease, status post myocardial infarction and stent placement, has been evaluated as 60 percent disabling, effective May 13, 2006, and as 30 percent disabling, effective September 1, 2013, under 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 30 percent rating is assigned with documented coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-ray.  A 60 percent rating is assigned with documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned with documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication. 38 C.F.R. § 4.100.  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the cardiovascular disability.  Id. 

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Private treatment records from January 2011 to July 2011 reflect that the Veteran complained of dizziness.  An April 2010 echocardiogram showed LVEF at 55 to 60 percent.  A March 2011 echocardiogram revealed that the Veteran had mild concentric left ventricular hypertrophy and a normal LVEF.  At a July 2011 clinic visit, the private treating cardiologist noted that the Veteran's previous complaints of palpitations and dizziness had now resolved.  

An October 2011 VA examination documents that the Veteran took continuous medication (i.e., Plavix, Lipitor, Metoprolol and aspirin) to treat his heart.  The Veteran did not have congestive heart failure.  Interview-based METs testing revealed symptoms of dizziness and a workload greater than 5 to 7 METs.  An echocardiogram revealed no evidence of cardiac hypertrophy or dilatation and the LVEF was at 65 percent.  Upon review of the Veteran's treatment records, the VA examiner found that the Veteran was currently on regular medical treatment by private physicians with no recurrent episodes since 2006.  

To comply with the regulatory requirements under 38 C.F.R. § 3.334(a) establishing that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, the Veteran was afforded another VA examination in August 2016.  

At his August 2016 VA examination, the Veteran reported having chest pain and shortness of breath with prolonged walking or mild strenuous activity, such as climbing up a flight of stairs.  He continued to receive regular treatment at his private healthcare facility and to take continuous medication.  He said that he bruised easily with ecchymotic areas on both arms.  The Veteran has not had congestive heart failure.  Interview-based METs testing revealed symptoms of dyspnea and a workload greater than 5 to 7 METs.  An echocardiogram revealed no evidence of cardiac hypertrophy or cardiac dilatation and a LVEF of 60 to 65 percent.  The VA examiner found that a mild aortic stenosis and mild valvular mitral stenosis noted on his echocardiogram was not related to his service-connected coronary artery disease, status post myocardial infarction and stent placement.  

As noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's METs level and LVEF has improved.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.  In this case, the Board finds that the evidence available at the time of the rating decision demonstrates that the reduction was proper; and that the evidence post-reduction also reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

Based on a careful review of the evidence, the Board finds that the preponderance of the evidence establishes that the Veteran's coronary artery disease demonstrated an actual improvement based on the objective findings in the 2011 private treatments and at the October 2011 and August 2016 VA examinations.  At the time of the June 2013 rating decision, the evidence showed that the Veteran's coronary artery disease manifested symptoms that were more consistent with a 30 percent evaluation.  Although subsequent competent and credible reports of chest pains, dizziness and shortness of breath made by the Veteran at his August 2016 VA examination and in his October 2016 statement were asserted to show that his coronary artery disease had not improved, his objective test results dispute that assertion.  Notably, symptoms of angina, dizziness and dyspnea are specifically contemplated by the 30 percent evaluation under Diagnostic Code 7005, and thus, by themselves, are not indicative that his coronary artery disease has not improved, or that they diminish his ability to function under the ordinary conditions of life and work.  Finally, any assertion that the Veteran's reported bruising and bleeding sores are indications that his coronary artery disease has not improved has also not been demonstrated.  These symptoms, as reported by the Veteran, are the result of taking his Plavix medication, which is a medication he has been prescribed for the past 10 years.  Overall, the Board finds that the reduction of the Veteran's coronary artery disease, status post myocardial infarction and stent placement, from 60 percent to 30 percent, effective September 1, 2013, was proper.  


ORDER

The evaluation for coronary artery disease, status post myocardial infarction and stent placement, was properly reduced from 60 percent to 30 percent, effective September 1, 2013.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


